DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 4/20/2022 have been considered by the Examiner.
Status of Claims
This action is in reply to the amendment filed on 6 April 2022.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments with respect to the objections to the drawings/claims have been fully considered and are persuasive. The objection to the drawings and objection to claim 9 has been withdrawn.
Applicant's arguments with respect to the rejection of claims 3, 7, 9-10, 12-13, and 16 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 3, 7, 9-10, 12-13, and 16 under 35 U.S.C. 112(b) has been withdrawn. However, claim 11 is still rejected under 35 U.S.C. 112(b) due to an amendment/argument not being made with respect to: claim 11, line 4, the limitation “sensor data” is recited.  It is unclear to the examiner if this is the same sensor data previously recited in claim 1, line 5, or different sensor data. See rejection below.
Applicant's arguments with respect to the rejection of claims 41-49 and 51-56 under 35 U.S.C. 102 and/or 103 over Delp et al. have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically: 
In claim 11, line 4, the limitation “sensor data” is recited.  It is unclear to the examiner if this is the same sensor data previously recited in claim 1, line 5, or different sensor data being introduced. For purposes of examination, the Examiner interprets this to be the same sensor data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 3-5, 7, 9, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delp et al. (US. Pub. No. 20180039273 A1) in view of Yeul et al. (KR 20180065760 A) in further view of Russell (US. Pub. No. 20170357270 A1).
Regarding claims 1, 14, and 20:
	Delp teaches:
A vehicle comprising: a plurality of sensors (from section [0004]: “an autonomous vehicle includes a plurality of sensor arms”.)
the plurality of sensors comprising at least one movable sensor configured to: move in at least one direction (from at least section [0004] and [0024]-[0027]: “a plurality of sensor manipulators attached to each of the plurality of sensor arms, a plurality of sensor sections, the sensor sections attached to each of the plurality of sensor manipulators… and adjust a position of the one or more sensors”.)
and capture sensor data (from section [0022]: “can operate the autonomous vehicle 102 in response to the data collected by the sensors 110.”)
a computer-readable medium comprising computer-executable instructions (from section [0034]: “The control circuit 405 can be integrated as one or more components, including memory, a central processing unit (CPU), Input/Output (I/O) devices or any other components that may be used to run an application. The control circuit 405 can be programmed to execute a set of predetermined instructions. Various instructions including lookup tables, maps, and mathematical equations can be stored in memory, however, it should be appreciated that the storing or reading of such information can be accomplished with alternative types of computer-readable media including hard disks, floppy disks, optical media, CD-ROM, or other forms of RAM or ROM.”)
and at least one processor communicatively coupled to the plurality of sensors, including the at least one movable sensor (from section [0022]: “For operation of the autonomous vehicle 102, the processing circuitry 130 can be in communication with the autonomous driving system 120.”)
and configured to execute the computer-executable instructions to: receive data associated with an environment in which the vehicle is operating (from section [0035]: “The control circuit 405 can be communicably coupled to the sensors 110. The sensors 110 can provide output signals indicative of parameters relating to the environment and localization of the autonomous vehicle 102 via the system 100. The control circuit 405 can receive signals from each of the sensors 110.”)
determine, based on the received data, a context of the vehicle (see at least Fig. 3 “autonomous vehicle approaching an intersection” and section [0031] which discusses the autonomous vehicle approaching an intersection where the sensors may have limited visibility. Also, from section [0004] and [0024]-[0027]: “the sensor sections attached to each of the plurality of sensor manipulators, and processing circuitry configured to receive output from the one or more sensors, determine if an occlusion zone is detected, receive information corresponding to one or more objects creating the occlusion zone in response to the detection of the occlusion zone, and adjust a position of the one or more sensors based on the information corresponding to the one or more objects creating the occlusion zone to decrease the size of the occlusion zone.”)
determine, based on the context of the vehicle, that additional data is to be captured (from section [0031]: “When approaching the intersection 305, the sensors 110 can detect the occlusion zones 310. In response to the detection, the processing circuitry 130 can cause the sensor arms 140 and/or sensor manipulators 150 to adjust the position of the corresponding sensor sections 160 allowing the sensors 110 to reduce the size of the occlusion zones 310 and create acceptable visibility for the sensors 110 so the autonomous vehicle 102 can continue to operate safely.”)
determine if the at least one movable sensor is capable of capturing the additional data based on a current mechanical configuration of the at least one movable sensor (from section [0031]: “When approaching the intersection 305, the sensors 110 can detect the occlusion zones 310. In response to the detection, the processing circuitry 130 can cause the sensor arms 140 and/or sensor manipulators 150 to adjust the position of the corresponding sensor sections 160 allowing the sensors 110 to reduce the size of the occlusion zones 310 and create acceptable visibility for the sensors 110 so the autonomous vehicle 102 can continue to operate safely. For example, the sensor arm 140 could first swivel toward the front of the autonomous vehicle 102, the sensor arm 140 and sensor manipulator 150 could telescopically extend, and the sensor arm 140 and/or sensor manipulator 150 can rotate as needed about the axis of the sensor arm 140 to view around the occlusion objects 315 and reduce or eliminate the occlusion zones 310.” Based on the detection of the occlusion zone, the manipulator arm adjusts because its current position (i.e. current mechanical configuration) can be improved to reduce the occlusion zone. It would be obvious that if there was no way of detecting an occlusion zone, then the sensor would not adjust and waste energy to try to detect the occlusion zone.)
and cause, based on a determination that the at least one movable sensor is unable to capture the additional data in the current mechanical configuration, the at least one movable sensor to move in a direction such that the at least one movable sensor is able to capture the additional data (from section [0031]: “When approaching the intersection 305, the sensors 110 can detect the occlusion zones 310. In response to the detection, the processing circuitry 130 can cause the sensor arms 140 and/or sensor manipulators 150 to adjust the position of the corresponding sensor sections 160 allowing the sensors 110 to reduce the size of the occlusion zones 310 and create acceptable visibility for the sensors 110 so the autonomous vehicle 102 can continue to operate safely. For example, the sensor arm 140 could first swivel toward the front of the autonomous vehicle 102, the sensor arm 140 and sensor manipulator 150 could telescopically extend, and the sensor arm 140 and/or sensor manipulator 150 can rotate as needed about the axis of the sensor arm 140 to view around the occlusion objects 315 and reduce or eliminate the occlusion zones 310.” Based on the detection of the occlusion zone, the manipulator arm adjusts because its current position (i.e. current mechanical configuration) can be improved to reduce the occlusion zone. It would be obvious that if there was no way of detecting an occlusion zone, then the sensor would not adjust and waste energy to try to detect the occlusion zone.)
Delp does not explicitly teach wherein the at least one movable sensor is configurable to stay within predefined heights relative to the vehicle, and wherein the predefined heights include user-selectable configurations of at least one of a minimum height, a maximum height, or a range of heights.
	Yeul teaches:
wherein the at least one movable sensor is configurable to stay within predefined heights relative to the vehicle (see at least pages 2-3 and 5 regarding a height-adjustable vehicle structure which can be elongated or adjusted to a maximum height or minimum height for scanning the vehicle environment.)
and wherein the predefined heights include at least one of a minimum height, a maximum height, or a range of heights (see at least pages 2-3 and 5 regarding a height-adjustable vehicle structure which can be elongated or adjusted to a maximum height or minimum height for scanning the vehicle environment.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for adjusting the sensors of an autonomous vehicle of Delp et al. by the system of Yeul et al. wherein the at least one movable sensor is configurable to stay within predefined heights relative to the vehicle, and wherein the predefined heights include at least one of a minimum height, a maximum height, or a range of heights as both systems are directed to a movable sensor system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the at least one movable sensor is configurable to stay within predefined heights relative to the vehicle, and wherein the predefined heights include at least one of a minimum height, a maximum height, or a range of heights and predictably would have applied it to improve the system for adjusting the sensors for an autonomous vehicle of Delp et al.
The combination of Delp and Yeul does not explicitly teach user-selectable configurations.
	Russell teaches:
user-selectable configurations (see at least sections [0038]-[0039], [0043], and [0052] regarding an objective function or directions being provided by a user operator. This could include adding or removing components (i.e. configurations).) 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for adjusting the sensors of an automated vehicle of Delp et al. as modified by Yeul et al. by the system of Russell to include user-selectable configurations as all systems are directed to movable sensor systems and for an automated vehicle and one of ordinary skill in the art would have recognized the established function of having user-selectable configurations and predictably would have applied it to improve the system for adjusting the sensors for an automated vehicle of Delp et al. as modified by Yeul et al.
Regarding claims 3 and 16:
	Delp teaches:
wherein the at least one processor, when executing the computer-executable instructions, is further configured to carry out operations to transmit the sensor data captured by the at least one movable sensor to at least one remote vehicle system (see at least section [0022] and [0024] which discloses processing circuitry receiving information from sensors and transmitting commands to the autonomous driving system.)
Regarding claims 4 and 17:
	Delp teaches:
wherein the received data is geographical data from a global positioning system (from section [0035]: “The control circuit 405 can be communicably coupled to the sensors 110. The sensors 110 can provide output signals indicative of parameters relating to the environment and localization of the autonomous vehicle 102 via the system 100. The control circuit 405 can receive signals from each of the sensors 110.” Also, see section [0030] and [0036] which discusses sensors and what can be included in terms of sensors, as well as a positioning system configured to determine the location of the system, such as GPS coordinates. The sensors can provide relative positioning according to the system position.)
Regarding claims 5 and 18:
	Delp teaches:
wherein, when the vehicle is traversing a road and the received data indicates that the vehicle is approaching at least one turn in the road (from section [0049]: “Additionally, when approaching a curve in a road that would typically have limited visibility, the sensor arms 140 and/or the corresponding sensor manipulators 150 can be maneuvered to adjust the position of the sensor section 160 (and therefore the sensors 110) to see farther around the curve in the road, thereby decreasing and/or eliminating the occlusion zone 310 caused by the blind turn.” The positioning system mentioned in section [0036] allows for localization of the autonomous vehicle. Therefore, the sensors can be adjusted accordingly to prepare for that scenario.)
the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data at locations that are distinct from a location of the at least one turn in the road (from section [0049]: “Additionally, when approaching a curve in a road that would typically have limited visibility, the sensor arms 140 and/or the corresponding sensor manipulators 150 can be maneuvered to adjust the position of the sensor section 160 (and therefore the sensors 110) to see farther around the curve in the road, thereby decreasing and/or eliminating the occlusion zone 310 caused by the blind turn.”)
Regarding claim 7:
	Delp teaches:
wherein when the received data is object detection data from at least one movable sensor of the plurality of sensors (from at least section [0004]: “a plurality of sensor sections, the sensor sections attached to each of the plurality of sensor manipulators, and processing circuitry configured to receive output from the one or more sensors, determine if an occlusion zone is detected, receive information corresponding to one or more objects creating the occlusion zone in response to the detection of the occlusion zone”. Also, see sections [0021], [0031], and [0040]-[0041].)
indicating that the at least one movable sensor has an at least partially occluded field of view (from at least section [0004]: “determine if an occlusion zone is detected, receive information corresponding to one or more objects creating the occlusion zone in response to the detection of the occlusion zone”. Also, see sections [0021], [0031], and [0040]-[0041].)
the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data beyond the at least partially occluded field of view (from section [0004]: “a plurality of sensor sections, the sensor sections attached to each of the plurality of sensor manipulators, and processing circuitry configured to receive output from the one or more sensors, determine if an occlusion zone is detected, receive information corresponding to one or more objects creating the occlusion zone in response to the detection of the occlusion zone, and adjust a position of the one or more sensors based on the information corresponding to the one or more objects creating the occlusion zone to decrease the size of the occlusion zone.” Also, see sections [0021], [0031], and [0040]-[0041].)
Regarding claim 9:
The combination of Delp and Yeul does not explicitly teach wherein, when executing the computer-executable instructions, the at least one processor is configured to further carry out operations to: determine if at least one movable sensor of the plurality of sensors is capable of capturing the additional data based on a current electronic configuration of the at least one movable sensor; and adjust, based on a determination that the at least one movable sensor is unable to capture the additional data in the current mechanical configuration, an electronic function of the at least one movable sensor such that the at least one movable sensor is able to capture the additional data.
	Russell teaches:
wherein, when executing the computer-executable instructions, the at least one processor is configured to further carry out operations to: determine if at least one movable sensor of the plurality of sensors is capable of capturing the additional data based on a current electronic configuration of the at least one movable sensor (from section [0036]: “Based on the analysis, one or more updates to the sensor parameters may be determined to improve a quality of subsequent scans of the particular portion of the environment (e.g., the control system may implement a feedback system). The one or more updates to the sensor parameters may increase a probability of the subsequent scans providing data sufficient to carry out the corresponding operation.” The scanning rate (i.e. electronic configuration) can be adjusted to improve the capabilities to capture additional data.)
and adjust, based on a determination that the at least one movable sensor is unable to capture the additional data in the current mechanical configuration, an electronic function of the at least one movable sensor such that the at least one movable sensor is able to capture the additional data (from section [0036]: “Based on the analysis, one or more updates to the sensor parameters may be determined to improve a quality of subsequent scans of the particular portion of the environment (e.g., the control system may implement a feedback system). The one or more updates to the sensor parameters may increase a probability of the subsequent scans providing data sufficient to carry out the corresponding operation.” The scanning rate (i.e. electronic configuration) can be adjusted to improve the capabilities to capture additional data. Also, see section [0136]: “Accordingly, a sensor trajectory may be selected from the plurality of candidate sensor trajectories that maximizes a number of distinct objects/features observable along the selected sensor trajectory as well as improves or optimizes the sensor parameters for scanning each of the distinct objects/features (e.g., improves or optimizes a quality of the data/image representing the distinct objects/features). Thus, a probability of identifying/recognizing the distinct object/features and/or an accuracy with which the distinct objects/features are recognized may be increased.” The scanning rate or quality (i.e. electronic configuration) can be adjusted to improve the capabilities to capture additional data.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for adjusting the sensors of an automated vehicle of Delp et al. as modified by Yeul et al. by the system of Russell wherein, when executing the computer-executable instructions, that at least one processor is configured to further carry out operations to: determine if at least one sensor of the plurality of sensors is capable of capturing the additional data based on an electronic configuration of the at least one sensor; and adjust, based on a determination that the at least one sensor is unable to capture the additional data in the current electronic configuration, an electronic function of the at least one sensor such that the at least one sensor is able to capture the additional data as all systems are directed to movable sensor systems for an automated vehicle and one of ordinary skill in the art would have recognized the established function of having the at least one processor configured to further carry out operations to: determine if at least one sensor of the plurality of sensors is capable of capturing the additional data based on an electronic configuration of the at least one sensor; and adjust, based on a determination that the at least one sensor is unable to capture the additional data in the current electronic configuration, an electronic function of the at least one sensor such that the at least one sensor is able to capture the additional data and predictably would have applied it to improve the system for adjusting the sensors for an automated vehicle of Delp et al. as modified by Yeul et al.
Regarding claim 12:
	Delp teaches:
wherein causing the at least one movable sensor to move comprises causing the at least one movable sensor to extend in the direction, rotate in the direction about an axis of rotation, or both (from section [0025]: “The adjustment of the sensor section 160 via the sensor manipulator 150 includes one or more of raising, lowering, rotating axially, extending, retracting, and swiveling. The sensor manipulator 150, attached to a corresponding sensor arm 140, can telescopically extend and retract.”)

 	Claims 2, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Delp et al. (US. Pub. No. 20180039273 A1) in view of Yeul et al. (KR 20180065760 A) in further view of Russell (US. Pub. No. 20170357270 A1) in further view of Wang (US. Pub. No. 20190384276 A1)).
Regarding claims 2 and 15:
The combination of Delp, Yeul, and Russell does not explicitly teach wherein the at least one movable sensor is mounted on an aerial platform, the aerial platform being geographically tethered to the vehicle.
	Wang teaches:
wherein the at least one movable sensor is mounted on an aerial platform (from section [0002]: “A system according to one, non-limiting, embodiment of the present disclosure includes a vehicle and a drone. The vehicle includes one or more sensor systems, one or more navigation systems, one or more maps, and a receiver…The drone includes a transmitter and at least one position-tracking device configured to determine drone location data.”  See also [0018])
the aerial platform being geographically tethered to the vehicle (from section [0002]: “A system according to one, non-limiting, embodiment of the present disclosure includes a vehicle and a drone. The vehicle includes one or more sensor systems, one or more navigation systems, one or more maps, and a receiver…The drone includes a transmitter and at least one position-tracking device configured to determine drone location data. Use of the drone is initiated from the vehicle in accordance with a determination by the one or more processors that the vehicle location data provided by the one or more sensor systems is insufficient for the one or more navigation systems to navigate the vehicle. The transmitter is configured to transmit the drone location data to the receiver.” Deployment of the drone is directly for the navigation of the vehicle and is part of the navigation system.  See also [0018]-[0023])
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for adjusting the sensors of an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell by the system of Wang wherein the at least one movable sensor is mounted on an aerial platform, the aerial platform being geographically tethered to the vehicle as all systems are directed to a sensor system for an automated vehicle and one of ordinary skill in the art would have recognized the established function of having the at least one movable sensor is mounted on an aerial platform, the aerial platform being geographically tethered to the vehicle and predictably would have applied it to improve the system for adjusting the sensors for an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell.
Regarding claim 10:
The combination of Delp, Yeul, and Russell does not explicitly teach wherein, when executing the computer-executable instructions, the at least one processor further carries out operations to: receive operational data associated with at least one movable sensor of the plurality of sensors; and cause, based on the received operational data, the at least one movable sensor to move in the direction.
	Wang teaches:
wherein, when executing the computer-executable instructions, the at least one processor further carries out operations to: receive operational data associated with at least one movable sensor of the plurality of sensors (from section [0002]: “Use of the drone is initiated from the vehicle in accordance with a determination by the one or more processors that the vehicle location data provided by the one or more sensor systems is insufficient for the one or more navigation systems to navigate the vehicle. The transmitter is configured to transmit the drone location data to the receiver.”)
and cause, based on the received operational data, the at least one movable sensor to move in the direction (from section [0002]: “Use of the drone is initiated from the vehicle in accordance with a determination by the one or more processors that the vehicle location data provided by the one or more sensor systems is insufficient for the one or more navigation systems to navigate the vehicle. The transmitter is configured to transmit the drone location data to the receiver.” Also, see sections [0016] and [0018] which discuss invoking the use of the drone (i.e. movable sensor) and the drone moving to a location to transmit the drone location data to the vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for adjusting the sensors of an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell by the system of Wang wherein, when executing the computer-executable instructions, the at least one processor further carries out operations to: receive operational data associated with at least one movable sensor of the plurality of sensors; and cause, based on the received operational data, the at least one movable sensor to move in the direction as all systems are directed to a sensor system for an automated vehicle and one of ordinary skill in the art would have recognized the established function of having wherein, when executing the computer-executable instructions, the at least one processor further carries out operations to: receive operational data associated with at least one movable sensor of the plurality of sensors; and cause, based on the received operational data, the at least one movable sensor to move in the direction and predictably would have applied it to improve the system for adjusting the sensors for an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell.
Regarding claim 11:
The combination of Delp, Yeul, and Russell does not explicitly teach wherein, when the operational data indicates that the at least one movable sensor is experiencing a failure condition, the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data of a field of view of the at least one movable sensor.
	Wang teaches:
wherein, when the operational data indicates that the at least one sensor is experiencing a failure condition (from section [0017]: “the navigation system 32 is configured to determine that the location data 48 is insufficient by comparing the localization information contained as part of the location data 48 to a predetermined threshold 49. The threshold 49 is preprogrammed into, and stored by, the storage medium 42 of the controller-circuit 34. In one embodiment, this localization is associated with a distance that is greater than the predetermined threshold 49 of an expected localization. Examples of the expected localization include an expected localization based on a previous localization and a known path, and an expected localization based on a previous localization and a known speed of the vehicle 22, or an expected localization based on a previous localization and both of a known path and a known speed. In one embodiment, the predetermined threshold 49 may be a matrix of values dependent upon (i.e., a function of) a previous localization value and a known path and/or a present speed of the vehicle 22. As will be appreciated, the accuracy of a localization, and by extension, the threshold of expected accuracy can be dependent on the previous path and speed of the vehicle “) 
the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data of a field of view of the at least one sensor (from section [0002]: “Use of the drone is initiated from the vehicle in accordance with a determination by the one or more processors that the vehicle location data provided by the one or more sensor systems is insufficient for the one or more navigation systems to navigate the vehicle. The transmitter is configured to transmit the drone location data to the receiver.” Also, see sections [0016] and [0018] which discuss invoking the use of the drone (i.e. movable sensor) and the drone moving to a location to transmit the drone location data to the vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for adjusting the sensors of an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell by the system of Wang wherein, when the operational data indicates that the at least one movable sensor is experiencing a failure condition, the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data of a field of view of the at least one movable sensor as all systems are directed to a sensor system for an automated vehicle and one of ordinary skill in the art would have recognized the established function of having wherein, when the operational data indicates that the at least one movable sensor is experiencing a failure condition, the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data of a field of view of the at least one movable sensor and predictably would have applied it to improve the system for adjusting the sensors for an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell.

Claim 6, 8, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Delp et al. (US. Pub. No. 20180039273 A1) in view of Yeul et al. (KR 20180065760 A) in further view of Russell (US. Pub. No. 20170357270 A1) in further view of Goto et al. (US. Pub. No. 20190265736 A1).
Regarding claims 6 and 19:
The combination of Delp, Yeul, and Russell does not explicitly teach wherein when the received data indicates that the vehicle is traversing a highway onramp, the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data at locations opposite the vehicle's direction of traverse.
	Goto teaches:
wherein when the received data indicates that the vehicle is traversing a highway onramp the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data at locations opposite the vehicle's direction of traverse (from section [0152]: “The “backward monitoring” images an area behind the “standard” at the standard position. In that case, the vehicle 5 may or may not be included in the image. The “forward monitoring” is selected, for example, when the user wants to check the backward direction at the time of a left turn, a right turn, or at the time of merging. This makes it possible to grasp, for example, the motorcycle 10 (refer to FIG. 3) traveling in a blind spot behind the driver.” Also, see at least sections [0035], [0073], and [0180]. These, as well as [0152], discuss a flying device (i.e. movable sensor) that can monitor the rearward direction of the vehicle and capturing sensor data that is distinct from other sensor data. The “traversing a highway onramp” is an intended use. One of ordinary skill in the art would apply the rearward monitoring when it is necessary and it would be obvious to apply this to a situation where a car is merging or on an onramp for a freeway.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for adjusting the sensors of an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell by the system of Goto et al. wherein when the received data indicates that the vehicle is traversing a highway onramp, the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data at locations opposite the vehicle's direction of traverse as all systems are directed to a sensor system for an automated vehicle and one of ordinary skill in the art would have recognized the established function of having wherein when the received data indicates that the vehicle is traversing a highway onramp, the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data at locations opposite the vehicle's direction of traverse and predictably would have applied it to improve the system for adjusting the sensors for an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell.
Regarding claim 8:
The combination of Delp, Yeul, and Russell does not explicitly teach wherein when the received data indicates that road traffic proximate to the vehicle is at a traffic level exceeding a predetermined traffic threshold, the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data of at least one blind spot of the vehicle.
	Goto teaches:
wherein when the received data indicates that road traffic proximate to the vehicle is at a traffic level exceeding a predetermined traffic threshold (See Fig. 18 “showing an imaging range of flying device” and section [0111], [0151], and [0195] which discuss vehicles in the vicinity of the main vehicle. One of ordinary skill in the art would apply the monitoring system when it is necessary and when there is traffic or even a traffic exceeding a threshold, it would be obvious to want to monitor that vicinity or proximate area around the vehicle to reduce blind spots or gather information on the other side of other vehicles.)
the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data of at least one blind spot of the vehicle (from section [0152]: “The “forward monitoring” images a range ahead of the “standard” at the standard position. In that case, the vehicle 5 may or may not be included in the image. The “forward monitoring” is selected when the driver wants to confirm a more distant situation or the like. As a result, it is possible to collect information on positions which are obstructed by the other vehicles 8 E, 8D and the like and are invisible to the driver of the vehicle 5, for example, when the other vehicles 8F and 8G are in contact in the front.” Also, see section [0152]: “The “backward monitoring” images an area behind the “standard” at the standard position. In that case, the vehicle 5 may or may not be included in the image. The “forward monitoring” is selected, for example, when the user wants to check the backward direction at the time of a left turn, a right turn, or at the time of merging. This makes it possible to grasp, for example, the motorcycle 10 (refer to FIG. 3) traveling in a blind spot behind the driver.” Also, see section [0180] which further discusses blind spots.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for adjusting the sensors of an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell by the system of Goto et al. wherein when the received data indicates that road traffic proximate to the vehicle is at a traffic level exceeding a predetermined traffic threshold, the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data of at least one blind spot of the vehicle as all systems are directed to a sensor system for an automated vehicle and one of ordinary skill in the art would have recognized the established function of having wherein when the received data indicates that road traffic proximate to the vehicle is at a traffic level exceeding a predetermined traffic threshold, the at least one processor is configured to carry out operations to cause the at least one movable sensor to move in a direction such that the at least one movable sensor is capable of capturing sensor data of at least one blind spot of the vehicle and predictably would have applied it to improve the system for adjusting the sensors for an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Delp et al. (US. Pub. No. 20180039273 A1) in view of Yeul et al. (KR 20180065760 A) in further view of Russell (US. Pub. No. 20170357270 A1) in further view of Becker (WO 2008040593 A1).
Regarding claim 13:
The combination of Delp, Yeul, and Russell does not explicitly teach wherein determining that the additional data is to be captured comprises determining a probability that the additional data useful for vehicle navigation purposes is available in an orientation outside a current view of the at least one movable sensor.
	Becker teaches:
wherein determining that the additional data is to be captured comprises determining a probability that the additional data useful for vehicle navigation purposes is available in an orientation outside a current view of the at least one movable sensor (from at least pg. 5, “In one embodiment of the invention, at least one sensor of the device is able to occupy, within its given detection range. Detect non-drivable areas or areas and thus also areas and, based on this, also indicate the probability with which these areas are occupied. This may, for example, an object-recognizing sensor, for radar, video or lidar.” Therefore, it is predicting a probability that areas are occupied or contain objects that would be useful for sensors to detect.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system for adjusting the sensors of an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell by the system of Becker wherein determining that the additional data is to be captured comprises determining a probability that the additional data useful for vehicle navigation purposes is available in an orientation outside a current view of the at least one movable sensor as all systems are directed to a sensor system for a vehicle and one of ordinary skill in the art would have recognized the established function of having wherein determining that the additional data is to be captured comprises determining a probability that the additional data useful for vehicle navigation purposes is available in an orientation outside a current view of the at least one movable sensor and predictably would have applied it to improve the system for adjusting the sensors for an automated vehicle of Delp et al. as modified by Yeul et al. as modified by Russell.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fiedler et al. (US. Patent No. 10336343 B1) is pertinent because it is a method which includes collecting first data from a first sensor associated with a vehicle and determining, based on the first data, that an event involving the vehicle may occur. The method includes identifying a second sensor located within a proximity of the vehicle and causing the second sensor to collect second data. The method also includes associating the first data and the second data with a first event associated with the vehicle.
Kim et al. (US 20210390867 A1) is pertinent because it is a smart drone which may perform the bidirectional communication directly with the autonomous vehicle(s) located within a predetermined distance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666